COURT OF APPEALS OF VIRGINIA


              Present: Judges Humphreys, McCullough and Senior Judge Bumgardner
UNPUBLISHED



              DERRIL WAYNE WATKINS
                                                                                 MEMORANDUM OPINION*
              v.     Record No. 1687-13-3                                            PER CURIAM
                                                                                   DECEMBER 17, 2013
              J. B. HUNT TRANSPORT, INC. AND
               INSURANCE COMPANY OF
               THE STATE OF PENNSYLVANIA


                            FROM THE VIRGINIA WORKERS’ COMPENSATION COMMISSION

                               (Robert E. Evans, on briefs), for appellant.

                               (S. Vernon Priddy III; Sarah Y. M. Himmel; Two Rivers Law Group,
                               P.C., on brief), for appellees.


                     Derril Wayne Watkins (“claimant”) appeals a decision of the Workers’ Compensation

              Commission (“the commission”) finding that his correspondence filed with the commission on

              April 3, 2006 did not constitute a claim for benefits. We have reviewed the record and the

              commission’s opinion and find that this appeal is without merit. Accordingly, we affirm for the

              reasons stated by the commission in its final opinion.1 See Watkins v. J. B. Hunt Transport, Inc.,

              JCN 2275375 (Aug. 13, 2013). We dispense with oral argument and summarily affirm because

              the facts and legal contentions are adequately presented in the materials before the Court and

              argument would not aid the decisional process. See Code § 17.1-403; Rule 5A:27.

                                                                                                        Affirmed.



                     *
                         Pursuant to Code § 17.1-413, this opinion is not designated for publication.
                     1
                       Because we affirm the commission’s decision that the April 3, 2006 letter was not a
              claim, we need not reach appellees’ cross-assignment of error that the claim was barred by
              principles of res judicata.